Van Vorst, J.
The competency of the Fidelity and Casualty Company of New York, to guarantee undertakings required or permitted by law, has been already passed upon by the supreme court at general term, in the first and second departments, which have formulated rules upon the subject (Matter of Filer, 11 Abb. N. C. 107, and cases cited in note).
The sufficiency and legality of a guarantee by such company, and its binding force has been heretofore sanctioned by this court, as it has been by the surrogate and city court. The rules of the supreme court were founded upon an examination as to the status and powers of this corporation under the statute. Our examination of the *513subject does not lead us to a conclusion in opposition to that reached by the supreme court. Some objection is made to the regularity of the organization of this corporation. That subject has been already passed upon. But in no event could the corporation set up a defective organization against the claim of the plaintiff upon the guaranty which it has made to him. We see nothing in the other objection taken, to lead us to interfere with the order approving the undertaking and guaranty. The justification was sufficient.
Arthur R. JRohertson, for appellant.
Moore, Lowe & Sandford, for respondent.